UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-4913



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

FRANK ESQUIVEL,
                                              Defendant - Appellant.



                              No. 06-4070



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


FRANK ESQUIVEL,

                                              Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Fox, Senior
District Judge. (5:05-cr-00026-F-1)


Submitted: January 31, 2007                      Decided: July 9, 2007


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Anthony Mark Brannon, BRANNON STRICKLAND, PLLC, Raleigh, North
Carolina, for Appellant. George E.B. Holding, Acting United States
Attorney; Anne M. Hayes, Christine Witcover Dean, Assistant United
States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

          Frank Esquivel appeals from his conviction and 264-month

sentence and the order of forfeiture* imposed following Esquivel’s

guilty plea to one count of conspiracy to distribute and possess

with intent to distribute cocaine base and cocaine, 21 U.S.C. § 846

(2000).   Finding no merit to his appeals, we affirm.

           Esquivel claims that his guilty plea was not knowing and

voluntary because, although he stipulated in his plea agreement

“that the readily provable quantity of the controlled substance to

be used for the purpose of establishing the base offense level is

. . . more than 50 kilograms of cocaine,” he did not realize that

he could be sentenced based on a quantity exceeding fifty kilograms

of cocaine.   We find that the district court conducted a thorough

inquiry pursuant to Rule 11 of the Federal Rules of Criminal

Procedure.    Absent extraordinary circumstances, an appellant is

bound by his statements at the plea hearing.       Beck v. Angelone, 261

F.3d 377, 395-96 (4th Cir. 2001).     The record in this case does not

support   Esquivel’s   claim   that     he   was   confused   about   the
consequences of his plea.

          Accordingly, we affirm.       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the Court and argument would not aid the

decisional process.

                                                                AFFIRMED



     *
      Although he filed a notice of appeal from the forfeiture
order, Esquivel did not challenge the order in his brief and
therefore has waived the issue. Edwards v. City of Goldsboro, 178
F.3d 231, 241 (4th Cir. 1999).

                                - 3 -